DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-15 in the reply filed on 3 February 2022 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 21 May, 0221, 18 June 2021, and 10 May 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220” has been used to designate central axis (paragraph 61), support frame (paragraph 63), and sector-shaped plate (paragraph 124) and “316” has been used to designate both openings and sector-shaped plates (paragraphs 79 and 81).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 12 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what constitutes near as pertains to the plate assembly being positioned "near" the outlet.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klasing (U.S. Patent 8,307,943).
Regarding claim 1, Klasing discloses a plate assembly 133/131 for a noise attenuator 103/50, the plate assembly comprising:
a support frame (bottom 133 in FIG. 3) to be coupled to a body (exterior as seen in FIG. 2) of the noise attenuator, the support frame having a plurality of radially extending ribs (portion of 133 that resembles ribs); and
a disc-shaped plate 131 having a plurality of openings (openings of honeycomb layer 131)/ (space between 133) forming flow paths (from 2-5 seen in FIG. 13) to attenuate noise, the disc-shaped plate coupled to the support frame such that pressure-induced loads on the disc-shaped plate are distributed to the plurality of radially extending ribs of the support frame (FIG. 2-6, 13, 14; Col. 3 ln 41-Col. 5 ln 55).
Regarding claim 2, Klasing discloses the disc-shaped plate is formed by a plurality of sector-shaped plates (See FIG. 14, cavities between the ribs of 133 are sector shaped, and the plate is created by filling the sector shaped openings with the honeycomb layer, therefore the honeycomb layer portions that create the surface of the plate 133 between the ribs of the support element meet the limitation, furthermore, each opening of the honeycomb layer are in and of themselves sector-shaped, and further meet the limitation) coupled to the support frame, the plurality of openings formed in the plurality of sector-shaped plates (FIG. 14). 
Regarding claim 3, Klasing discloses each of the plurality of sector-shaped plates is the same shape and size (FIG. 14).  
The honeycomb layer creates the sector shaped plates with the spaces between the ribs of 133 and the openings of the honeycomb layer being the same size and shape.
Regarding claim 8, Klasing discloses the plurality of openings are a first plurality of openings 133, and wherein the support frame has a second plurality of openings (spaces between 133) having a larger cross-sectional area than the first plurality of openings (FIG. 3, 4, 13, 14).  
Regarding claim 9, Klasing discloses the support frame has a plurality of rings (radially innermost and outermost portion of 133 are rings, seen in FIG. 3), and wherein the second plurality of openings are formed by an arrangement of the plurality of radially extending ribs and the plurality of rings (FIG. 2).  
Regarding claim 10, Klasing discloses the first plurality of openings are arranged in groups that align with the second plurality of openings (131 and 142 are aligned with each other as seen throughout the figures) (FIG. 3, 14).  
Regarding claim 11, Klasing discloses noise attenuator 103/50 comprising:
a body (exterior as seen in FIG. 2) defining a fluid passageway (from 2-5 seen in FIG. 13) between an inlet (at 2) and an outlet (at 5); and
a plate assembly 131/133 coupled to the body, the plate assembly including:
a disc-shaped plate 131 disposed in the fluid passageway, the disc-shaped plate having a plurality of openings (openings of honeycomb layer 131)/(space between 133) forming flow paths; and
a support frame (bottom 133 in FIG. 3) disposed downstream of the disc-shaped plate such that pressure-induced loads on the disc-shaped plate are distributed to the support frame (FIG. 2-6, 13, 14; Col. 3 ln 41-Col. 5 ln 55).  
Regarding claim 12, Klasing discloses the plate assembly is coupled to the body at or near the outlet (FIG. 3).  
Regarding claim 14, Klasing discloses the disc-shaped plate is formed (the sector-shaped portions of 131 combine to create the plate) by a plurality of sector-shaped plates (FIG. 14).
Regarding claim 15, Klasing discloses the plurality of sector- shaped plates are coupled to the support frame (FIG. 3, 14; Col. 4 ln 33-35).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klasing in view of Kluz (U.S. Patent 10,302,224).
Regarding claim 4, Klasing discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Klasing is silent regarding each of the plurality of sector-shaped plates is constructed via layers of fused material.
However, Kluz teaches manufacturing complex valve components via sintering (Claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the components of the plate assembly using sintering, as taught by Kluz, for the purpose of using a known, reliable, and repeatable manufacturing means.
Furthermore, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e -a plate assembly, does not depend on its method of production, i.e. layering fused material. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Klasing in view of Meier (U.S. Patent 4,150,696).
Regarding claim 5, Klasing discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Klasing is silent regarding the plurality of openings are tear-drop shaped.
However, Meier teaches a noise attenuation device with tear-drop shaped openings in a plate (Col. 13 ln 45-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to shape the openings as tear-drop shaped, as taught by Meier, for the purpose of further improving the regulation of the fluid through the openings.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Klasing in view of May (U.S. Patent Publication 2014/0069737).
Regarding claim 6, Klasing discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Klasing further discloses the honeycomb layer 132 is attached to the support structure 133 using known attachment methods (Col. 4 ln. 33-35).
Klasing is silent regarding the plurality of sector-shaped plates are coupled to the support frame via threaded fasteners.
However, May teaches coupling a plurality of sector-shaped plates 120/124 via threaded fasteners (bolts or screws) (Paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use bolts or screws to couple the plurality of sector-shaped plates to the support frame, as taught by May, since it has been held that use of suitable equivalent structures involves only routine skill in the art.
Regarding claim 7, Klasing, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 6.
Klasing/May further teaches at least one of the threaded fasteners couples two of the plurality of sector-shaped plates to the support frame (Klasing Col. 4 ln. 33-35; May Paragraph 30).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Klasing in view of Dutertre (U.S. Patent 6,145,544).
Regarding claim 13, Klasing discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Klasing further discloses the support frame has a flange (seen in FIG. 3, 4 holding the honeycomb layer 132 in place) that is configured to be coupled between to the body and downstream of an inlet flange (flange positioned directly below reference numeral 111 is pointing in FIG. 3) of a downstream pipe (FIG. 1-4).  
Klasing is silent regarding the flange being positioned between an outlet flange of the body and the inlet flange.
However, Dutertre teaches a noise attenuator 2/3 positioned within a ring shaped support 4 having a flange (at the outside of 4) configured to be coupled between an outlet flange 12 of the body 10 and an inlet flange 11 of a downstream pipe (FIG. 5, 6; Col. 5 ln 45-Col. 6 ln 55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to position the noise attenuator of Klasing within the environment of an inline pipe system with the ring shaped support 4 thus replacing the porous and perforated plates 2/3, as taught by Dutertre, for the purpose of using a known, reliable, and repeatable noise attenuator within a known environment within which said noise attenuator will properly function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tecson (U.S. Patent Publication 2017/0205015) and Elliott (U.S. Patent 8,523,141) each discloses a plate assembly and noise attenuator similar to the claimed plate assembly and noise attenuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753